DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This office action has been issued in response to preliminary amendment filed 08/06/2019.  Claims 11-20 have been added.  Claims 1-20 are pending.
	
Information Disclosure Statement
IDSs submitted 04/09/2019, 06/05/2019, 12/30/2019, 02/14/2019, 04/07/2020, 06/17/2020, 10/29/2020, 01/21/2021, and 01/21/2021 have been considered by examiner.  A signed and initialed copy is attached hereto.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Marcel Bingham, applicant’s representative, on 02/26/2021.
The application has been amended as follows: 
In the claims: 
Claims 1-2, 7-8, 11-12, 17-18 have been amended as follows:
In claim 1, the last line:
1. (Currently amended) A method, comprising: 
…
… 
based on said query execution performance of said first execution plan, locking down said particular auto index for said particular query.

In claim 2, the first line:
2. (Currently amended) The method of claim 1, wherein selecting the certain set of one or more auto indexes includes: ….

In claim 7, the second line:
7. (Currently amended) The method of claim 6, the method further including, based on said performance metrics,locking down a particular auto-index from the materialized second set of said meta-only auto indexes for a query from said third set of queries

In claim 8, the first line:
8. (Currently amended) The method of claim 7, wherein locking down said particular auto-index from the materialized… 

In claim 11, the last line: 

…
… 
based on said query execution performance of said first execution plan, locking down said particular auto index for said particular query.

In claim 12, the second line:
12. (Currently amended) The one or more non-transitory computer-readable media of claim 11, wherein selecting the certain set of one or more auto indexes includes: ….

In claim 17, the third line:
17. (Currently amended) The one or more non-transitory computer-readable media of claim 16, wherein the sequences of instructions include instructions that, when executed by said one or more processers, cause, based on said performance metrics,locking down a particular auto-index from the materialized second set of said meta-only auto indexes for a query from said third set of queries

In claim 18, the second line:
18. (Currently amended) The one or more non-transitory computer-readable media of claim 16, wherein locking down said particular auto-index from the materialized…

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most relevant prior arts:
Burger, US 2011/0055201, discloses observing/monitoring the frequency of queries to control the automatic creation of indexes.
Brow, US 2003/0093408, discloses based on frequency usage of columns in the set of query using to access tables,  the index for columns is created, the index recommendations are validated to verify if the performance improved when using the index (abstract, para.[0005], [0009]).
Jovanovic, US 2016/0378634, discloses automatically validate index creation on a database entity in an environment that includes multiple databases. The validation module automatically validates index impact of the created index by using a validation data store that contains validation data originating from the databases. The validation module recommends or decides to revert or keep the created index based on comparison. Validation data comprise query performance data, live workload data and metadata from queries issued against the databases.
However, the prior arts of made of record do not disclose:
after making said certain set of one or more auto indexes available: compiling a particular query, which is a query being different to the queries in the working set, to generate a first execution plan using a particular auto index in the certain set of one or more auto indexes; also compiling the particular query to generate a second execution plan without using any particular auto index in the certain set of one or more auto 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






02/26/2021
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162